Citation Nr: 0926839	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2009.  This matter was 
originally on appeal from This matter comes before the Board 
of Veterans' Appeals (Board or BVA) on appeal from an October 
2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of 
posttraumatic stress disorder (PTSD) rated as 50 percent 
disabling, irritable bowel syndrome rated as 30 percent 
disabling, and skin rash rated as 20 percent disabling.

2.  The Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	
Pursuant to the Board's February 2009 Remand, the RO 
scheduled the Veteran for a VA examination and issued a 
Supplemental Statement of the Case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's February 2009 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The U.S. Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in August  2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in April 2009. 38 
C.F.R. § 3.159(c)(4).  The April 2009 VA examiners, in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran, addressed 
whether the Veteran's service-connected disabilities preclude 
gainful employment.  The April 2009 VA examination reports 
are thorough; thus these examinations are adequate upon which 
to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the Veteran 
unemployable. 38 C.F.R. § 4.16(a).

In the present case, the Veteran has the following service-
connected disabilities:  post-traumatic stress disorder (50 
percent), irritable bowel syndrome (30 percent), and skin 
rash (10 percent).  He has a combined service-connected 
disability rating of 70 percent.  Thus, the Veteran meets the 
threshold requirement for TDIU.  

A high disability rating in itself is recognition that an 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the Veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that the unemployability question, or the Veteran's ability 
or inability to engage in substantial gainful activity, has 
to be looked at in a practical manner and that the crux of 
the matter rests upon whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

Finally, marginal employment shall not be considered 
substantially gainful employment and generally shall be 
deemed to exist when a Veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).

In this case, the record indicates that the Veteran is not 
currently employed.  At the April 2009 VA examination, the 
Veteran reported that he last worked in August 2008 as a 
manager for a company that transports railroad crews.  He had 
previously worked as a driver but then for three months 
worked as the manager which involved doing payroll four hours 
a day, doing maintenance on the vans, and doing driving as 
needed.  The Veteran reported that he worked out of his house 
and that it was, at times, a 24-hour, 7-day-a-week job and 
said that the hassle was not worth it, so he quit and did not 
plan to look for work again.

Although the veteran is not working, it has not been 
specifically stated by any medical authority that the 
Veteran's service-connected disabilities preclude employment.

A May 2001 psychiatric consultation report notes that the 
Veteran reported that he had had serious knee problems and 
had to retire from his job with the railroad after 26 years 
but that he was working a part-time job with the railroad 
driving a van.  The psychiatrist assessed, "Thoughtful 
Veteran without prior mental health treatment experience, 
disabled by combined obesity and degeneration of his knee 
joints, who is well aware of his life was changed by his 
tours in Vietnam.  He describes ongoing symptoms that support 
a diagnosis of posttraumatic stress disorder.  I note that he 
has a number of strengths and accomplishments; he does not 
view himself as in any crisis.  ..."   

At September 2002 VA examinations, the Veteran reported that 
he took medical retirement from his job at the railroad in 
1995 because of his right knee and that he was doing a part-
time job driving a taxi for subcontractor to serve the 
railroad.  After mental status examination, a GAF of 60 was 
assigned for his PTSD primarily showing social rather than 
occupational dysfunction and a GAF of between 55 and 58 for a 
combination of major depression and PTSD.

At the April 2003 VA examination, the Veteran reported that 
he had continued to work on a part-time basis as a van driver 
working 24 to 36 hours per week transporting railroad 
employees in a van to various locations.  The examiner, Dr. 
R.A.G., noted that the Veteran retired on a disability 
retirement in 1995 from the railroad and that the Veteran 
stated that if it had not been for the problems with his 
knees, he would have been able to continue working for the 
railroad.  The veteran also reported that while on 
disability, he was apparently only allowed to earn $300 to 
$400 dollars per month and still keep his disability 
retirement.  The examiner stated that it, therefore, did not 
appear that a mental disorder prevented the Veteran from 
being able to maintain substantial, gainful employment.  The 
examiner stated that the Veteran continued to demonstrate a 
moderate impairment in social and occupational functioning as 
a result of his PTSD and major depressive disorder that 
appeared to be secondary to the PTSD.

In an August 2003 VA medical record, the Veteran stated that 
he quit his job as an on-call driver for the railroad because 
the time demands kept escalating to the point that he 
couldn't do the few things that he found enjoyable.

In a statement received by the RO in September 2006, the 
Veteran stated that he would have had a problem keeping his 
job at the R.I. railroad if it had not been for the fact that 
his father was a good friend of the master mechanic at the 
shop.  The Veteran also stated that he had similar problems 
at his job at the B.N. railroad.  The Veteran stated that 
working as he does now allows his fits of anger and 
depression to not have to be kept in check and stated that he 
knows for a fact that he could not work a 40 hour a week job.  
The Veteran stated that waking up and not caring if you do 
anything at all is not good for keeping a job nor are 
outbursts at fellow employees.  The veteran stated that at 
his current job, he could do what I wanted to do, when he 
wanted to do it, and for the most part not have to interact 
with other employees.

A request for employment information completed by the 
Veteran's employer, G.W., in October 2006 indicated that the 
Veteran was working 10 hours a day, 50 hours a week as a van 
driver.  G.W. also indicated that the Veteran earned $5165.41 
during 12 months preceding last date of employment (before 
deductions).

At the October 2006 VA PTSD examination, the Veteran reported 
that he quit his job transporting railroad employees in 
August 2003 when he became angry but resumed working part 
time (one day per week) for the same company again in 
September 2004.  The examiner, Dr. R.A.G., who also conducted 
the April 2003 VA examination, again stated that it was 
noteworthy that the Veteran retired on a disability 
retirement in 1995 from the rail road and that the disability 
involved problems with his knees.  The examiner noted that 
the Veteran indicated that if it had not been for the 
problems with his knees, he would have been able to continue 
working for the railroad.  The examiner noted that while on 
disability, the Veteran is apparently only allowed to ear 
$300 to $400 per month and still keep his disability 
retirement income.  The examiner again stated that it did not 
appear that a mental disorder prevented him from being able 
to maintain substantial gainful employment.

At the October 2006 General Medical examination, the Veteran 
reported two different rashes that occur intermittently.  The 
Veteran reported one on the neck and chest occurring once a 
week and more frequently in the summer and lasting sometimes 
less than a day to, at most, one and one-half days.  He also 
reported that the other rash was red circular lesions that 
itch on his arms lasting from one to three days occurring 
about every two weeks.  The Veteran also reported that he had 
diarrhea (two to three watery stools per day) for three to 
five days in a row and then constipation for three to five 
days with steady abdominal pain across the midsection about 
10 percent of the time.  The Veteran reported that he worked 
40 hours a month that involved transporting crews for the 
railroad and that he typically worked four ten-hour shifts 
although sometimes the shifts varied in length.  The Veteran 
reported that he spent his time watching TV and playing 
computer games (about six hours per day), running errands, 
and doing chores around the house.  The Veteran reported that 
he did about 80 percent of the grocery shopping, shared the 
cooking with his wife, and took care of the yard work and 
worked on their car.  After physical examination of the 
Veteran, the examiner, B.F., opined that the Veteran's skin 
condition did not preclude work in any type of jobs or 
environment since there were no known precipitants to the 
skin rashes and since they did not affect his activities.  
She also opined that the irritable bowel syndrome would 
necessitate that he be within five to ten minutes of a 
restroom but would otherwise not preclude any job activities.

The Veteran underwent a VA PTSD examination in April 2009 
which was conducted by Dr. R.A.G.  After interview with the 
Veteran, Dr. R.A.G. summarized that the Veteran indicated 
that he received disability retirement from the railroad and 
VA disability income and that he worked on a part-time basis 
until August 2007.  The veteran reported that he had right 
total knee replacement surgery in April 2006 and left total 
knee replacement surgery in April 2008 and that although he 
has some physical health problems, he had a number of 
recreational and leisure interests - he built a computer 
system for himself, he sometimes helped people who had 
computer difficulties, he enjoyed playing golf, and he 
indicated that he did not feel depressed on days when he 
played golf.  The Veteran has been married to his current 
wife for 40 years and indicated that he felt close to her, 
maintains contact with his two grown children, and now has 
two close friends including one friend who lives in the same 
city and with whom he is able to play golf.  The Veteran also 
indicated that he felt close to his pets.  

After mental status examination, Dr. R.A.G. noted that the 
Veteran had some impairment in his impulse control and that 
it was manifested in the difficulty he had controlling his 
temper at times.  The Veteran indicated that he has 
difficulty controlling his temper an average of two to three 
times per week.  Dr. R.A.G. also noted that the Veteran had 
an impaired sleep pattern and that he averaged only four 
hours of sleep per night.  Dr. R.A.G. noted that the 
Veteran's PTSD symptoms were moderate in terms of severity 
and assigned a GAF of 59 for PTSD and a GAF of 57 for all 
mental disorders including depressive disorder.  

Dr. R.A.G. stated that since the last rating examination, the 
Veteran had stopped working but that his symptoms of 
depression had improved somewhat and that the Veteran was not 
currently having suicidal ideation, was irritable a little 
less frequently than he was at the time of the last rating 
examination, had difficulty concentrating significantly less 
frequently than he did at the time of the last rating 
examination, and had a low energy level less frequently than 
he did at the time of the last rating examination.  Dr. 
R.A.G. stated that based on the current examination, it was 
his opinion that the Veteran's PTSD and depressive disorder 
did not prevent him from being able to maintain substantial 
gainful employment.  Dr. R.A.G. noted that the Veteran 
continued to evidence only moderate impairment in 
occupational functioning as a result of his PTSD and 
depressive disorder.  

At the April 2009 VA General Medical Examination, the Veteran 
complained of a skin rash occurring on the inner thighs which 
lasted 48 to 72 hours and was itchy.  The Veteran also 
reported that about once a month, he experienced diarrhea 
that lasted for two or three days (watery stools four or five 
times per day) with some cramping preceding the diarrhea.  At 
other times, the Veteran reported having bowel movements 
every 24 to 36 hours and occasional abdominal bloating.  

The Veteran reported that he had bought a house and had been 
remodeling it.  The Veteran also reported that he tilled a 
garden, mowed the lawn with a nonself-propelled mover, and 
did the grocery shopping and the cleaning.  The Veteran 
reported that they had a lot of snow the previous winter and 
that he shoveled snow manually and used a small snow blower.  
The Veteran reported that he worked on a computer doing 
online banking, doing emails, and playing games.  The Veteran 
stated that he liked to play golf and, in season, would play 
18 holes a day which would take him approximately three 
hours.  The Veteran reported that he did use a cart but he 
had to get off the cart frequently and walk 40 to 50 yards at 
a time.

After physical examination, the VA examiner, Dr. B.F., opined 
that the Veteran's service-connected irritable bowel syndrome 
and skin rash did not render him unable to secure or follow a 
substantially gainful occupation.  The examiner explained 
that the examination did not identify objective evidence that 
the conditions precluded employment and that the Veteran's 
history did not show that either of the conditions affected 
his ability to pursue daily activities such as golfing, 
cleaning, grocery shopping, etc.

In a May 2009 Addendum, Dr. B.F. stated that she reviewed the 
April 2009 VA examinations, performed by Dr. R.A.G. and 
herself, and that they concluded that the service-connected 
conditions of PTSD, skin rash, and irritable bowel syndrome 
did not preclude substantial, gainful employment.

The Veteran's former attorney pointed to a November 2006 VA 
medical treatment record in which he was examined by Dr. A.H. 
for behavior problems stemming from his service-connected 
PTSD.  The attorney stated that Dr. A.H. indicated that the 
Veteran's PTSD was more severe than the last medical 
examination indicated and that with the Veteran's current 
behavioral state, he would have a difficult time maintaining 
a full-time employment position.  The attorney also noted 
that Dr. A.H. strongly recommended that the Veteran 
immediately admit himself into an in-house seven-week 
rehabilitation program to receive treatment for his 
behavioral and emotional problems.

The Board notes that the November 9, 2006 examination by Dr. 
A.H. was the first session that the Veteran had with Dr. A.H.  
The Veteran's complaints at that time were nightmares once a 
week, restless sleep, continuous daily thoughts about Vietnam 
including thoughts that mortars were coming at him, and 
hypervigilance.  Mental status examination demonstrated that 
the Veteran was alert, oriented, cooperative, casually 
dressed, and using good eye contact.  The Veteran's mood was 
euthymic, there were no tears, and he chuckled at himself 
readily.  The Veteran's affect was mildly anxious, mildly 
tense, and without irritability.  The Veteran reported that 
controlling his anger was a significant problem.  He denied 
suicidal ideation, and there was no indication of homicidal 
ideation, hallucinations, or delusions.  The Veteran was 
noted to be personable but somewhat distant without guarding.  
Dr. A.H. noted that the Veteran minimized his PTSD symptoms, 
that his intelligence was estimated to be at least average, 
and his judgment and insight were fair to good.  The 
Veteran's medication was adjusted and he agreed to return to 
clinic in about five weeks.  A GAF of 48 was assigned for his 
PTSD and major depressive disorder.  

The Veteran returned in December 2006 and his wife presented 
Dr. A.H. a three page typed report of her experience with the 
Veteran's PTSD symptoms.  The Veteran stated that his 
irritability had significantly improved but was not sure if 
his sleep had changed.  His wife interjected that the Veteran 
was much less restless.  Although not entirely clear, it 
appears that either the Veteran was asked about or the 
Veteran asked about inpatient treatment.  The Veteran's 
medication was again adjusted.  A GAF of 50 was assigned.

In March 2007, the Veteran and his wife reported that he had 
been pretty anger free but had three very violent nightmares 
while he was trying to ration his medication when he did not 
get the refill ordered in time.  The Veteran had a brief 
episode of suicidal ideation that morning but denied other 
periods of despair during the prior weeks.  His wife stated 
that the Veteran told her that he was really happy with his 
life.  The Veteran reported that he got a gun out the prior 
fall thinking he needed to end his life.  A GAF of 50 was 
assigned.

In April 2007, the Veteran reported that he was not getting 
annoyed about things but noted that he gets frustrated at 
work.  The Veteran and his wife related that the Veteran 
could only tolerate about 2 twelve-hour days but continued to 
get calls from the company day and night on the days that he 
was off work.  After mental status examination, a GAF of 50 
was assigned.  

In June 2007, the Veteran reported that he quit his job 
because he was on call 24-7 which disturbed his sleep and 
that was working as a mechanic.  

The Veteran's PTSD symptoms appear to have steadily improved 
from December 2006 until September 2007 when the Veteran 
began having panic attacks once per week.  The assessment was 
PTSD, severe symptoms again off prazosin and mild, recurrent, 
major depressive disorder.  A GAF of 50 was again assigned.  

In February 2008, the Veteran did not show up for his 
psychiatric appointment and when Dr. A.H. talked to him on 
the phone, he stated that he was very depressed and didn't 
want to do anything and was down in the dumps all the time.  
The Veteran reported that he was in a lot of pain from his 
right knee and that surgery had been scheduled for April.  

In June 2008, the Veteran stated that he lacked motivation, 
his depression was mild, and his anger problems were noted to 
be better.  After mental status examination, Dr. A.H. 
assigned a GAF of 55 but noted that the Veteran's ability to 
function deteriorated when he had increased stress such as 
work.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  

While there is no doubt that the Veteran exhibits employment 
impairment due to his service-connected disabilities, the 
Board finds that the level of impairment to his employment is 
adequately reflected in the disability evaluations that he 
currently receives for his service-connected disorders.  
Although Dr. A.H. opined that the Veteran's ability to 
function deteriorated when he had increased stress such as 
work, she did not state, and no other medical professional 
has stated, that the Veteran's service-connected disabilities 
preclude gainful employment.  

The Veteran is currently rated as a combined 70 percent 
disabled.  However, in this case, the Board cannot conclude 
that the Veteran's service-connected disabilities produce 
unemployability.  Based on the foregoing evidence, the Board 
finds that a TDIU is not warranted.  Specifically, the record 
demonstrates that the Veteran's service-connected 
disabilities, in and of themselves, are not of such severity 
as to preclude his participation in all forms of 
substantially gainful employment.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for a TDIU, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to a TDIU is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


